Exhibit 10.1

 

ABD INSURANCE AND FINANCIAL SERVICES

 

Employment Agreement

 

This Employment Agreement (the “Agreement”) is made and entered into as of
December 2, 2005 by and between ABD Insurance and Financial Services (“ABD”), a
California corporation, Greater Bay Bancorp, a California corporation (“GBB”)
and Frederick J. de Grosz (“Executive”).

 

RECITALS

 

A. Executive has served as President and Chief Executive Officer of ABD for many
years and as such has been a significant factor in ABD’s growth and success.

 

B. ABD and GBB have determined that the continued service of Executive as
Co-Chairman of the ABD Board of Directors will serve the best interests of ABD
and GBB, and Executive desires to continue in the employ of ABD as Co-Chairman.
Accordingly, ABD, GBB and Executive have agreed to the terms and conditions of
such continued employment as set forth in this Agreement.

 

C. Commencing upon the end of the Employment Term (as defined below), Executive
and ABD agree to enter into the Consulting Agreement attached hereto as Exhibit
A.

 

NOW THEREFORE, in consideration of the foregoing recitals and the respective
undertakings of ABD, GBB and Executive set forth below, ABD, GBB and Executive
agree as follows:

 

1. Duration. This Agreement shall commence on January 1, 2006 (the “Effective
Date”) and shall continue until February 28, 2009, unless earlier terminated as
provided in Section 6 of this Agreement (the “Employment Term”).

 

2. Position and Duties.

 

2.1 Co-Chairman. The Executive shall be employed by ABD as Co-Chairman of ABD’s
Board of Directors (the “ABD Board”).

 

2.2 Duties and Responsibilities. As Co-Chairman, Executive will report directly
to the GBB Chief Executive Officer. Executive’s duties and responsibilities
shall include, but not be limited to, assisting ABD with business development
and retention, mergers and acquisitions, external marketing and goodwill;



--------------------------------------------------------------------------------

providing support to ABD’s management as requested; preparing for and chairing
all meetings of ABD’s Board; and providing other assistance, duties or oversight
to ABD or GBB as, from time to time, may reasonably be designated by GBB’s Chief
Executive Officer.

 

2.3 Full-time Position. The parties acknowledge that the Co-Chairman position is
a full-time position, and Executive agrees to devote all of his business time,
energy and skill to the affairs of ABD. However, ABD agrees that Executive may
devote reasonable time for personal business, charitable or professional
activities, so long as such activities do not materially interfere with the
Executive’s performance of services under this Agreement.

 

3. Salary, Benefits, and Bonus.

 

3.1 Base Salary. As payment for the services to be rendered by Executive as
provided in Section 2 of this Agreement, ABD shall pay the Executive a “Base
Salary” at the rate of Thirty-seven Thousand Five Hundred Dollars ($37,500) per
month (Four Hundred Fifty Thousand Dollars ($450,000) annually), payable on
ABD’s normal payroll schedule and subject to normal withholdings and other
applicable deductions.

 

3.2 Restricted Stock Award and Option Grant. Executive shall be granted 18,000
restricted shares of GBB common stock under GBB’s Amended and Restated 1996
Stock Option Plan (the “Option Plan”), subject to approval by the Compensation
Committee of GBB’s Board of Directors (the “Compensation Committee”) in January
2006. The restrictions on such restricted shares shall lapse in four equal
annual installments commencing one year from the date of grant. Issuance of the
restricted shares shall be subject, in all respects, to the terms and conditions
of a restricted stock grant agreement to be entered into between Executive and
GBB. In addition, Executive shall be granted an option to purchase 35,000 shares
of GBB common stock under the Option Plan, subject to approval by the
Compensation Committee in January 2006. Such option shall vest in three equal
annual installments commencing one year from the date of grant.

 

3.3 Annual Bonus. For each full calendar year in which Executive is employed
under this Agreement, Executive shall be eligible for an annual bonus (“Annual
Bonus”) in an amount to be determined in the discretion of the Chief Executive
Officer of GBB; provided, however, that the range of the Annual Bonus shall be
from 0% to 120% of Executive’s Base Salary, with a target of 60% of Executive’s
Base Salary. Eligibility for such Annual Bonus shall be conditioned upon
Executive’s attainment of performance objectives, including annual
profitability, growth, shareholder return and other performance metrics, as
determined in the discretion of the Chief Executive Officer of GBB. Executive
shall be eligible for payment of such bonus only if the Executive is

 

2



--------------------------------------------------------------------------------

employed by ABD on the date such bonus is paid. The Annual Bonus shall be paid
in equivalent restricted shares, rounded to the nearest whole share, under the
Option Plan or any successor plan maintained by GBB at or around the time the
Annual Bonus is due and payable. The restrictions on such restricted shares
shall lapse in three equal annual installments; provided, however, that any
restrictions remaining at the end of the Consulting Term (as defined below)
shall lapse at the end of such Term.

 

3.4 Long Term Incentive Award. Executive shall not be eligible to participate in
ABD’s excess earnings retention plan (“Plan”). However, in the event that the
Plan is funded and participants in the Plan receive Plan distributions in
accordance with the terms and conditions set forth therein, Executive will be
eligible to receive a payment from ABD in an amount equal to 5% of the total
funded value of the Plan, payable in accordance with the terms and conditions
set forth in the Plan.

 

3.5 Stock Options. During the Employment Term, the Compensation Committee, in
its discretion, may award Executive one or more options to purchase shares of
GBB common stock. The decision to grant such options will be determined by
several factors, including, but not limited to, Executive’s individual
performance, the grant opportunities generally provided by GBB to executives and
any decision by GBB whether to continue to award options as equity compensation.
The terms and conditions of such option grants, including the vesting schedule
and the exercise price of the options, shall be governed by the Option Plan or
any successor plan, as well as any applicable stock option agreements between
Executive and GBB under such plan.

 

3.6 Fringe Benefits.

 

(a) Fringe Benefits. Executive shall be entitled to participate in the employee
group benefit plans and programs of ABD, if any, on the same terms and
conditions as other similarly-situated Executives to the extent that Executive’s
position, tenure, salary, age, health and other qualifications make Executive
eligible to participate in such plans or programs, subject to the rules and
regulations applicable thereto. Upon termination of his employment, except
termination for “Cause” (as defined below), Executive will be eligible to
continued participation, at his own cost (without any contribution to the
premium from ABD or GBB), in the employee health benefit plans of ABD in which
he was participating as of the termination date to the extent such plans or any
successor plans continue to be offered by ABD. Such participation shall be on
the same terms and conditions as he participated in such plans during the
Employment Term, provided that Executive meets the eligibility requirements of
the plans.

 

(b) Expense Reimbursement. ABD agrees to reimburse the Executive for all
reasonable, ordinary and necessary business expenses incurred by the Executive
in conjunction with his services to ABD consistent with ABD’s standard
reimbursement policies. ABD shall pay travel costs incurred by the Executive in
conjunction with his services to ABD consistent with ABD’s standard travel
policy.

 

3



--------------------------------------------------------------------------------

(c) Vacation. Executive shall be entitled to six (6) weeks of paid vacation
annually. Any such vacation shall be subject to the terms and conditions of
ABD’s vacation policy.

 

4. Consulting Agreement. Except as may be provided below in Section 6, upon the
end of the Employment Term, Executive and ABD agree to enter into the Consulting
Agreement, attached hereto as Exhibit A. The Consulting Agreement shall provide
for a two (2) year term, commencing with the end of the Employment Term, under
which Executive will provide consulting services to ABD (the “Consulting Term”).

 

5. Covenants.

 

5.1 Compliance with Policies. In connection with the performance of his duties
and responsibilities, Executive shall comply with all policies, rules, and
procedures reasonably adopted from time to time by ABD and GBB, including, but
not limited to, GBB’s Code of Conduct and Ethics.

 

5.2 No Conflicting Employment. Executive shall not, during the Employment Term,
engage in any other employment, occupation, consulting or other business
activity directly related to the business in which ABD, GBB or its or their
subsidiaries and affiliates are now involved or become involved during the
Employment Term, nor will Executive engage in any other activities that conflict
with Executive’s obligations to ABD. Executive may deliver speeches to outside
organizations, provided, however, that any honoraria received for such speeches
be turned over to ABD. Executive shall not provide services to any board of
directors of any organization without the prior written approval of GBB’s Chief
Executive Officer.

 

5.3 Confidential Information.

 

(a) ABD Confidential Information. Except as herein provided, Executive agrees
that during and after the term of this Agreement, he (i) shall keep Confidential
Information (as defined below) confidential and shall not directly or
indirectly, use, divulge, publish or otherwise disclose or allow to be disclosed
any aspect of Confidential Information without the prior written consent of the
GBB Chief Executive Officer except in the performance of Executive’s duties for
ABD; (ii) shall refrain from any action or conduct which might reasonably or
foreseeably be expected to compromise the confidentiality or proprietary nature
of the Confidential Information; and (iii) shall follow recommendations made by
the ABD Board or the GBB Chief Executive Officer with respect to Confidential
Information. For purposes of this Agreement, “Confidential Information” includes
but is not limited to trade secrets, confidential information,

 

4



--------------------------------------------------------------------------------

knowledge or data of ABD, or any of its clients, customers, consultants,
shareholders, licenses, licensors, vendors or affiliates, that Executive may
produce, obtain or otherwise acquire or have access to during the course of his
employment by ABD (whether before or after the date of this Agreement),
including but not limited to: business plans, records, and affairs; customer
files and lists (including but not limited to: customers of ABD on whom
Executive called or with whom Executive became acquainted during the term of his
employment); special customer matters; sales practices; methods and techniques;
merchandising concepts, strategies and plans; sources of supply and vendors;
special business relationships with vendors, agents and brokers; promotional
materials and information; financial matters; mergers; acquisitions; equipment,
technologies and processes; selective personnel matters; inventions;
developments; product specifications; procedures; pricing information;
intellectual property; technical data; software programs; finances; operations
and production costs; ideas; plans technology; brokers or other entities which
refer customers to ABD; proposals; market analyses; technical services;
incentives; customer needs; customer risks or risk factors; customer purchasing
patterns; customer renewal or expiration data; customer concerns; ABD pricing
and profit margins; ABD’s commissions and/or fees; insurer information unique to
or tailored to ABD; and other information which ABD has developed at significant
expenditure of time, effort and/or expense. All Confidential Information and all
tangible materials containing Confidential Information are and shall remain the
sole property of ABD.

 

(b) Third Party Information. Executive recognizes that ABD may have received,
and in the future may receive, from third parties their confidential or
proprietary information subject to a duty on ABD’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. Executive agrees that he owes ABD and such third parties, during the
term of the Agreement and thereafter, a duty to hold all such confidential or
proprietary information in the strictest confidence and not to disclose it to
any person or firm and to use it in a manner consistent with, and for the
limited purposes permitted by, ABD’s agreement with such third party.

 

(c) Return of Confidential Material. In the event of Executive’s termination of
employment with ABD for any reason whatsoever, Executive agrees promptly to
surrender and deliver to ABD all records, notes, materials, equipment, drawings,
documents and data of any nature pertaining to any Confidential Information or
to his employment, and Executive will not retain or take with him or her any
tangible materials containing or pertaining to any Confidential Information that
Executive may produce, acquire or obtain access to during the term of this
Agreement.

 

5.4 Nonsolicitation.

 

(a) Nonsolicitation of Employees. Executive agrees that during the period of his
employment and for two years after the date of termination of his employment, he
will not, directly or indirectly, induce, solicit, recruit or encourage any

 

5



--------------------------------------------------------------------------------

employee of ABD to leave the employ of ABD, which means that he will not:
(i) disclose to any third party the names, backgrounds or qualifications of any
employees or otherwise identify them as potential candidates for employment; or
(ii) personally or through any other person approach, recruit, interview or
otherwise solicit employees to work for Executive or any other employer.

 

(b) Nonsolicitation of Customers Using Confidential Information. Executive
agrees that during the period of his employment with ABD and thereafter, he will
not solicit, either on behalf of Executive of any third party, the business of
any client or customer of ABD, whether past, present or prospective, using any
Confidential Information.

 

(c) Nonsolicitation of Identified Customers . In addition to Executive’s
obligations under Section 5.4(b), Non-Solicitation of Customers Using
Confidential Information, Executive further agrees that during the period of his
employment and for two years after the date of termination of his employment, he
will not solicit, either on behalf of Executive or any third party, the business
of any client or customer of ABD, whether past, present or prospective;
(i) whose business Executive was directly or indirectly involved in soliciting
or recruiting on behalf of ABD during the one-year period prior to the date of
Executive’s termination of employment with ABD; or (ii) whose account Executive
was assigned to or whose account Executive serviced during the one-year period
prior to the date of Executive’s termination of employment with ABD. Such
restriction shall not apply to any customer of ABD that terminated its
relationship with ABD and became a customer of a competitor of ABD (other than a
competitor with which Executive was affiliated) at least 12 months prior to the
acceptance of business by Executive.

 

(d) Independence of Terms. The Non-Solicitation terms of this Agreement, except
as provided herein, are independent of and in addition to the non-solicitation
terms of the Non-Competition Agreement, dated as of March 12, 2002, entered into
between Executive and GBB (the “Non-Competition Agreement”).

 

6. Termination. This Agreement and all related obligations of the Parties under
this Agreement (excluding Executive’s obligations that expressly extend beyond
termination of employment) shall terminate on February 28, 2009 unless earlier
terminated as follows:

 

6.1 Termination of Employment With Cause. During the Employment Term, ABD or GBB
may terminate this Agreement with “Cause” at any time without advance notice.
For purposes of this Agreement, “Cause” shall mean any of the following that has
a material adverse effect upon ABD or GBB: (i) willful failure or refusal to
perform a substantial or material lawful directive of the ABD Board, the ABD
Chief Executive Officer, the GBB Board of Directors, or the GBB Chief Executive
Officer; (ii) willful misconduct or deliberate violation of any fiduciary
obligations or

 

6



--------------------------------------------------------------------------------

other duties owed ABD; (iii) performance of material duties in a grossly
negligent manner or material violation of applicable laws or regulations in the
performance of Executive’s duties as set forth herein; (iv) Executive’s
conviction of a felony; (v) Executive’s conviction of a crime involving moral
turpitude, fraudulent conduct or dishonest conduct; or (vi) revocation of
Executive’s insurance agent or insurance broker license. In the event ABD
terminates this Agreement for Cause, Executive shall be paid only his Base
Salary earned through the date of termination, as well as pay for any vacation
accrued but not used by Executive as of that date. In addition, if ABD or GBB
terminates this Agreement for Cause, neither ABD nor GBB shall have any
obligation to enter into the Consulting Agreement, make any payments to
Executive under the Consulting Agreement, or otherwise retain Executive’s
services as a consultant.

 

6.2 Termination of Employment Without Cause (Other Than in a Change of Control).
If ABD or GBB terminates this Agreement during the Employment Term without
Cause, and provided that the termination is not in connection with a “Change of
Control” as defined below, then ABD shall pay to Executive (i) his Base Salary
earned through the termination date, as well as any accrued but unused vacation
pay as of that date; (ii) his Base Salary from the date of termination through
February 28, 2009, payable in one lump sum on the first day of the seventh
calendar month following the date of termination; and (iii) the total sum of Two
Hundred Forty Thousand Dollars ($240,000.00), representing an amount equal to
the value of consulting services Executive would have provided under the
Consulting Agreement, payable in one lump sum on the first day of the seventh
calendar month following the date of termination (unless otherwise required by
law, such payment shall not be subject to withholding of any federal or state
income tax, nor will payments or withholdings be made for the employer or
employee share of any FICA, FUTA, SDI or other employment or payroll tax). In
addition, if ABD or GBB terminates this Agreement without Cause, neither ABD nor
GBB shall have any obligation to enter into the Consulting Agreement, make any
payments to Executive under the Consulting Agreement except as provided in this
Section, or otherwise retain Executive’s services as a consultant.

 

For purposes of this Section, a termination without Cause shall include (a) any
adverse and material change in the scope of Executive’s position,
responsibilities or duties; (b) a diminution in Executive’s Base Salary, bonus
opportunities and benefits; (c) an increase in his normal commuting miles to
reach a new worksite such that the normal commute from his home to the new
worksite exceeds 35 miles each way; or (d) ABD or GBB causes an event to occur
which reasonably constitutes or results in a constructive termination (by
forcing a resignation or otherwise) of the Executive’s employment.

 

6.3 Termination of Employment as a Result of a Change in Control. Executive
shall be entitled to participate in GBB’s Change in Control Pay Plan II, amended
and restated effective January 1, 2005, and as it may be further amended from

 

7



--------------------------------------------------------------------------------

time to time by the GBB Board of Directors. All the terms and conditions of such
plan shall govern any payments that may be due to Executive as a result of
termination of his employment or this Agreement in connection with a “Change in
Control” as defined in such plan. In addition, if Executive’s employment or this
Agreement is terminated as a result of a Change in Control, Executive shall be
entitled to receive an additional Two Hundred Forty Thousand Dollars ($240,000),
representing an amount equal to the value of consulting services Executive would
have provided under the Consulting Agreement, payable either in one lump sum
within thirty (30) days of the date of termination or in equal payments for a
two year period running from the date of termination (unless otherwise required
by law, such payment shall not be subject to withholding of any federal or state
income tax, nor will payments or withholdings be made for the employer or
employee share of any FICA, FUTA, SDI or other employment or payroll tax);
provided, however, that neither ABD nor GBB shall have any obligation to enter
into the Consulting Agreement or otherwise retain Executive’s services as a
consultant.

 

6.4 Termination Due to Death or Permanent Disability. This Agreement shall
terminate automatically upon death or permanent disability of Executive. In such
event, Executive’s estate shall receive (i) an amount equal to the unpaid Base
Salary which would have been paid to Executive through February 28, 2009, and
(ii) the total sum of Two Hundred Forty Thousand Dollars ($240,000.00)
representing the value of consulting services Executive would have provided
under the Consulting Agreement (unless otherwise required by law, such payment
shall not be subject to withholding of any federal or state income tax, nor will
payments or withholdings be made for the employer or employee share of any FICA,
FUTA, SDI or other employment or payroll tax). Such payments shall be made as
soon as practicable, but in no case later than six (6) months following
Executive’s death or permanent disability. For purposes of this Agreement, the
term “Disability” means a medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months and which (i) renders Executive
unable to engage in any substantial gainful activity; or (ii) results in the
Executive receiving income replacement benefits for a period of not less than
three (3) months under any policy of long-term disability insurance maintained
by ABD for the benefit of its employees. Whether or not Executive meets either
of the above conditions will be determined by ABD in its sole discretion. In
addition, if ABD or GBB terminates this Agreement as a result of Executive’s
death or permanent disability, neither ABD nor GBB shall have any obligation to
enter into the Consulting Agreement, make any payments to Executive under the
Consulting Agreement except as provided in this Section, or otherwise retain
Executive’s services as a consultant.

 

8



--------------------------------------------------------------------------------

7. Miscellaneous.

 

7.1 Waiver. The waiver of the breach of any provision of this Agreement shall
not operate or be construed as a waiver of any subsequent breach of the same or
other provision hereof.

 

7.2 Notices. All notices and other communications under this Agreement shall be
in writing and shall be given by personal or courier delivery, facsimile or
first class mail, certified or registered with return receipt requested, and
shall be deemed to have been duly given upon receipt if personally delivered or
delivered by courier, on the date of transmission if transmitted by facsimile,
or three days after mailing if mailed, to the headquarters addresses of ABD and
GBB and the address of Executive contained in the records of ABD at the time of
such notice. Any party may change such party’s address for notices by notice
duly given pursuant to this Section 6.2.

 

7.3 Headings. The section headings used in this Agreement are intended for
convenience of reference and shall not by themselves determine the construction
or interpretation of any provision of this Agreement.

 

7.4 Governing Law. This Agreement shall be governed by the laws of the State of
California, without regard to the choice of law provisions of California.
Executive expressly consents to personal jurisdiction in the state and federal
courts located in California for any lawsuit arising from or relating to this
Agreement, without regard to his then-current residence or domicile.

 

7.5 Survival of Obligations. This Agreement shall be binding upon and inure to
the benefit of the executors, administrators, heirs, successors and assigns of
the parties; provided, however, that except as herein expressly provided, this
Agreement shall not be assignable either by ABD or GBB (except to an affiliate
or successor of ABD or GBB) or by the Executive without the prior written
consent of the other parties.

 

7.6 Counterparts. This Agreement may be executed in one or more counterparts,
all of which taken together shall constitute one and the same Agreement.

 

7.7 Withholding. All sums payable to the Executive hereunder shall be reduced by
all federal, state, local and other withholdings and similar taxes and payments
required by applicable law.

 

7.8 Enforcement. If any portion of this Agreement is determined to be invalid or
unenforceable, such portion shall be adjusted, rather than voided, to achieve
the intent of the parties to the extent possible, and the remainder shall be
enforced to the maximum extent possible.

 

9



--------------------------------------------------------------------------------

7.9 Arbitration. Executive, ABD and GBB mutually agree that they will submit all
disputes arising under this Agreement or arising out of or related to
Executive’s employment with ABD to final and binding arbitration in Redwood
City, California, under the National Rules for the Resolution of Employment
Disputes of the American Arbitration Association (AAA Rules) or, if the parties
mutually agree, under the Employment Arbitration Rules and Procedures of JAMS.
The arbitrator selected shall have the authority to grant Executive, ABD or GBB
all remedies otherwise available by law.

 

Notwithstanding anything to the contrary in the AAA or JAMS Rules, the
arbitration shall provide (i) for written discovery and depositions adequate to
give the parties access to documents and witnesses that are essential to the
dispute and (ii) for a written decision by the arbitrator that includes the
essential findings and conclusions upon which the decision is based. Executive,
ABD and GBB shall each bear his or its own costs and attorneys’ fees incurred in
conducting the arbitration, and, except in such disputes where Executive asserts
a claim under a state or federal statute prohibiting discrimination in
employment (“a Statutory Claim”), or as otherwise required by law, shall split
equally the fees and administrative costs charged by the arbitrator and the
arbitration services. In disputes where Executive asserts a Statutory Claim
against ABD, Executive shall be required to pay only the arbitration filing fee
to the extent such filing fee does not exceed the fee to file a complaint in
state or federal court. ABD and/or GBB shall pay the balance of the arbitrator’s
fees and administrative costs.

 

The prevailing party in the arbitration, as determined by the arbitrator, shall
be entitled to recover his or its reasonable attorneys’ fees and costs,
including the costs or fees charged by the arbitrator and the arbitration
service. In disputes where Executive asserts a Statutory Claim, reasonable
attorneys’ fees shall be awarded by the arbitrator based on the same standard as
such fees would be awarded if the Statutory Claim had been asserted in state or
federal court.

 

7.10 Entire Agreement; Modifications. Except for the Non-Competition Agreement
and certain other written agreements and plans specifically referenced in this
Agreement, the terms of which are expressly incorporated herein, this Agreement
represents the entire understanding among the parties with respect to the
subject matter of this Agreement, and this Agreement supersedes any and all
prior and contemporaneous understandings, agreements, plans, and negotiations,
whether written or oral, with respect to the subject matter hereof, including,
without limitation, any understandings, agreements, or obligations respecting
any past or future compensation, bonuses, reimbursements, or other payments to
the Executive from ABD or GBB. All modifications to the Agreement must be in
writing and signed by each of the parties hereto.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date set forth in the first paragraph.

 

ABD INSURANCE AND FINANCIAL SERVICES

By:

 

/s/ Bruce Basso

--------------------------------------------------------------------------------

Title:

  Chairman GREATER BAY BANCORP

By:

 

/s/ Byron A. Scordelis

--------------------------------------------------------------------------------

Title:

  President and CEO

/s/ Frederick J. de Grosz

--------------------------------------------------------------------------------

Frederick J. de Grosz

 

11



--------------------------------------------------------------------------------

Exhibit A

 

ABD INSURANCE AND FINANCIAL SERVICES

 

Consulting Agreement

 

This Consulting Agreement (the “Agreement”) is made and entered into as of
January 1, 2006 by and between ABD Insurance and Financial Services (“ABD”), a
California corporation, Greater Bay Bancorp, a California corporation (“GBB”)
and Frederick J. de Grosz (“Consultant”).

 

RECITALS

 

A. Consultant has served as President and Chief Executive Officer of ABD for
many years and as such has been a significant factor in ABD’s growth and
success.

 

B. ABD and GBB have determined that the service of Consultant to ABD as a
consultant will be in the best interests of ABD and GBB, and Consultant desires
to provide consulting services to ABD. Accordingly, ABD, GBB and Consultant have
agreed to the terms and conditions of such consulting services as set forth in
this Agreement.

 

NOW THEREFORE, in consideration of the foregoing recitals and the respective
undertakings of ABD, GBB, and Consultant set forth below, ABD, GBB, and
Consultant agree as follows:

 

1. Duration. This Agreement shall commence on March 1, 2009 (the “Effective
Date”) and shall continue for a two year period until February 28, 2011, unless
earlier terminated as provided in Section 7 of this Agreement (the “Consulting
Term”).

 

2. Services. Consultant will be called upon to provide such consulting services
for ABD, GBB, and its or their parents, subsidiaries and related entities as
determined from time to time during the Consulting Term by the GBB Chief
Executive Officer. Such services may include, but not be limited to, the
following:

 

  (a) assisting ABD with business development and retention, external marketing
and goodwill;

 

  (b) identifying potential acquisition candidates for ABD and assisting in the
negotiation, analysis, due diligence and consummation of merger and acquisition
opportunities;

 

  (c) representing ABD at industry conferences and events, as requested;

 

  (d) providing support to ABD’s and GBB’s management as requested; and

 

1



--------------------------------------------------------------------------------

  (e) providing other assistance, duties or advice to ABD or GBB as, from time
to time, may reasonably be requested by GBB’s Chief Executive Officer.

 

Consultant will not be required to follow a regular daily or weekly work
schedule, but Consultant will be expected to provide services for approximately
20 hours per month during the Consulting Term. Consultant will work
independently on the projects assigned to him, without direct supervision from
ABD and/or GBB, and without authority over employees of ABD, GBB or its or their
parents, subsidiaries, or related entities. Consultant will be responsible for
specified deliverables resulting from such projects.

 

3. Compensation and Benefits.

 

3.1 Compensation. As payment for the services to be rendered by Consultant as
provided in Section 2 of this Agreement, ABD shall pay Consultant the total sum
of $10,000 per month (the “Monthly Compensation”) (or $120,000 annually) during
the Consulting Term. If, at the request of ABD, Consultant is called upon to
provide services in excess of the hour expectations set forth in Section 2
above, Consultant will be compensated at the rate of $400.00 per hour for hours
worked in excess of such hour expectations. Each month, Consultant shall provide
ABD with a statement that he has not worked in excess of the hour expectation
for the month set forth in Section 2 above or evidence of his actual hours
worked, within fifteen (15) days following the end of the month, and ABD will
pay Consultant the additional hourly compensation, if any, for such month within
ten (10) business days thereafter.

 

3.2 Benefits. During the Consulting Term and thereafter, or upon earlier
termination of this Agreement, except a termination with “Cause” (as defined
below), Consultant shall be permitted to participate in ABD’s employee medical,
dental and vision plan to the extent Consultant’s position, compensation, age,
health and other qualifications make Consultant eligible to participate in the
plans, subject to the rules and regulations applicable thereto. If Consultant
participates in such plans, Consultant shall have responsibility for timely
paying the full premium cost of the plans, without any contribution to the
premium by ABD or GBB.

 

3.3 Stock Options. During the Consulting Term, any stock options or shares of
restricted stock granted to Consultant under GBB’s Amended and Restated Stock
Option Plan (or any successor plan), either during his tenure as an employee of
ABD or his service as a consultant under this Agreement, shall continue to vest
(or restrictions to lapse in the case of restricted stock). In the event of
termination of this Agreement with Cause (as defined below) or without Cause,
the terms and conditions of the relevant option plan and the agreements
evidencing the stock options and/or restricted stock shall govern the treatment
of such options and/or restricted stock.

 

2



--------------------------------------------------------------------------------

4. Independent Status. In performing services under this Agreement, Consultant
shall act as an independent contractor and not as an employee of ABD. Consultant
shall control the time, means, manner and method of performing such services. As
such, Consultant acknowledges that ABD will not withhold any federal or state
income tax and will not pay or withhold the employer or employee share of any
FICA, FUTA, SDI or other employment or payroll tax, from or with respect to any
payments to be made hereunder. Additionally, Consultant acknowledges that ABD
will not cover Consultant under any workers’ compensation insurance, retirement
plan or, except as expressly agreed in this Agreement, other benefit plan
maintained by ABD for its employees. Notwithstanding the foregoing, payments
under this Agreement may be made through ABD’s regular payroll, subject to
withholding and payment of income and employment taxes, if and to the extent
that ABD determines, in its sole discretion, that such withholding and/or
payment of taxes is or may be required by law.

 

5. Expense Reimbursement. ABD will promptly reimburse Consultant for all
reasonable business expenses that Consultant incurs in the performance of his
consulting services under this Agreement, provided such expenses are approved by
the GBB Chief Executive Officer.

 

6. Covenants.

 

6.1 Compliance with Policies. In connection with the performance of his duties
and responsibilities, Consultant shall comply with all policies, rules, and
procedures reasonably adopted from time to time by ABD and GBB, including, but
not limited to, GBB’s Code of Conduct and Ethics and GBB’s/ABD’s Information
Security Policy.

 

6.2 No Conflicting Service. Consultant shall not, during the Consulting Term,
engage in any employment, occupation, consulting or other business activity
directly related to the business in which ABD, GBB or its or their subsidiaries
and affiliates are now involved or become involved during the Consulting Term,
nor will Consultant engage in any other activities that conflict with
Consultant’s obligations to ABD. Consultant shall not provide services to any
board of directors of any organization without the prior written approval of
GBB’s Chief Executive Officer.

 

6.3 Confidential Information.

 

(a) ABD Confidential Information. Except as herein provided, Consultant agrees
that during and after the term of this Agreement, he (i) shall keep Confidential
Information (as defined below) confidential and shall not directly or
indirectly, use, divulge, publish or otherwise disclose or allow to be disclosed
any aspect of Confidential Information without the prior written consent of the
GBB Chief Executive Officer except in the performance of Consultant’s duties for
ABD; (ii) shall refrain from

 

3



--------------------------------------------------------------------------------

any action or conduct which might reasonably or foreseeably be expected to
compromise the confidentiality or proprietary nature of the Confidential
Information; and (iii) shall follow recommendations made by the ABD Board of
Directors or the GBB Chief Executive Officer with respect to Confidential
Information. For purposes of this Agreement, “Confidential Information”
includes, but is not limited to, trade secrets, confidential information,
knowledge or data of ABD, or any of its clients, customers, consultants,
shareholders, licenses, licensors, vendors or affiliates, that Consultant may
produce, obtain or otherwise acquire or have access to during the course of his
employment by ABD (whether before or after the date of this Agreement),
including but not limited to: business plans, records, and affairs; customer
files and lists (including but not limited to: customers of ABD on whom
Consultant called or with whom Consultant became acquainted during the term of
his employment); special customer matters; sales practices; methods and
techniques; merchandising concepts, strategies and plans; sources of supply and
vendors; special business relationships with vendors, agents and brokers;
promotional materials and information; financial matters; mergers; acquisitions;
equipment, technologies and processes; selective personnel matters; inventions;
developments; product specifications; procedures; pricing information;
intellectual property; technical data; software programs; finances; operations
and production costs; ideas; plans technology; brokers or other entities which
refer customers to ABD; proposals; market analyses; technical services;
incentives; customer needs; customer risks or risk factors; customer purchasing
patterns; customer renewal or expiration data; customer concerns; ABD pricing
and profit margins; ABD’s commissions and/or fees; insurer information unique to
or tailored to ABD; and other information which ABD has developed at significant
expenditure of time, effort and/or expense. All Confidential Information and all
tangible materials containing Confidential Information are and shall remain the
sole property of ABD.

 

(b) Third Party Information. Consultant recognizes that ABD may have received,
and in the future may receive, from third parties their confidential or
proprietary information subject to a duty on ABD’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. Consultant agrees that he owes ABD and such third parties, during the
term of the Agreement and thereafter, a duty to hold all such confidential or
proprietary information in the strictest confidence and not to disclose it to
any person or firm and to use it in a manner consistent with, and for the
limited purposes permitted by, ABD’s agreement with such third party.

 

(c) Return of Confidential Material. In the event of the termination of this
Agreement for any reason whatsoever, Consultant agrees promptly to surrender and
deliver to ABD all records, notes, materials, equipment, drawings, documents and
data of any nature pertaining to any Confidential Information or to his
employment, and Consultant will not retain or take with him or her any tangible
materials containing or pertaining to any Confidential Information that
Consultant may produce, acquire or obtain access to during the term of this
Agreement.

 

4



--------------------------------------------------------------------------------

6.4 Nonsolicitation.

 

(a) Nonsolicitation of Employees. Consultant agrees that, if he becomes a
consultant under this Agreement, he will not, while acting as a consultant and
for two years after termination of his position as a consultant, directly or
indirectly, induce, solicit, recruit or encourage any employee of ABD to leave
the employ of ABD, which means that he will not: (i) disclose to any third party
the names, backgrounds or qualifications of any employees or otherwise identify
them as potential candidates for employment; or (ii) personally or through any
other person approach, recruit, interview or otherwise solicit employees to work
for Consultant or any other employer.

 

(b) Nonsolicitation of Customers Using Confidential Information. Consultant
agrees that during the Consulting Period and thereafter, he will not solicit,
either on behalf of Consultant of any third party, the business of any client or
customer of ABD, whether past, present or prospective, using any Confidential
Information.

 

(c) Nonsolicitation of Identified Customers . In addition to Consultant’s
obligations under Section 6.4(b), Non-Solicitation of Customers Using
Confidential Information, Consultant further agrees that, if he becomes a
consultant under this Agreement, he will not, while acting as a consultant and
for two years after termination of his position as a consultant, solicit, either
on behalf of Consultant or any third party, the business of any client or
customer of ABD, whether past, present or prospective; (i) whose business
Consultant was directly or indirectly involved in soliciting or recruiting on
behalf of ABD during the one-year period prior to the date of the termination of
the Consulting Term; or (ii) whose account Consultant was assigned to or whose
account Consultant serviced during the one-year period prior to the date of end
of the Consulting Term. Such restriction shall not apply to any customer of ABD
that terminated its relationship with ABD and became a customer of a competitor
of ABD (other than a competitor with which Consultant was affiliated) at least
12 months prior to the acceptance of business by Consultant.

 

(d) Independence of Terms. The Non-Solicitation terms of this Agreement, except
as provided herein, are independent of and in addition to the non-solicitation
terms of the Non-Competition Agreement, dated as of March 12, 2002, entered into
between Consultant and GBB (the “Non-Competition Agreement”).

 

5



--------------------------------------------------------------------------------

7. Termination. This Agreement and all related obligations of the Parties under
this Agreement (excluding Consultant’s obligations that expressly extend beyond
this Agreement) shall terminate two years from the Effective Date, unless
earlier terminated as follows:

 

7.1 Termination With Cause. During the Consulting Term, ABD or GBB may terminate
this Agreement with “Cause” at any time without advance notice. For purposes of
this Agreement, “Cause” shall mean any of the following that has a material
adverse effect upon ABD or GBB: (i) willful failure or refusal to perform a
substantial or material lawful directive of the ABD Board of Directors, the GBB
Board of Directors or the GBB Chief Executive Officer; (ii) willful misconduct
or deliberate violation of any fiduciary obligations or other duties owed ABD;
(iii) performance of material duties in a grossly negligent manner or material
violation of applicable laws or regulations in the performance of Consultant’s
duties as set forth herein; (iv) Consultant’s conviction of a felony;
(v) Consultant’s conviction of a crime involving moral turpitude, fraudulent
conduct or dishonest conduct; or (vi) revocation of Consultant’s insurance agent
or insurance broker license. In the event ABD or GBB terminates this Agreement
for Cause, Consultant shall be paid only the monthly compensation owed to him as
of the last day of the month in which he was terminated.

 

7.2 Termination Without Cause. If ABD or GBB terminates this Agreement during
the Consulting Term without Cause (including in connection with a “Change in
Control” as defined in GBB’s Change in Control Pay Plan II), then ABD shall pay
to Consultant (i) the Monthly Compensation owed to him as of the termination
date; and (ii) the Monthly Compensation for the period beginning with the
termination date and ending with the date that is two years past the Effective
Date, payable in one lump sum on the first day of the seventh calendar month
following the date of termination.

 

7.3 Termination Due to Death or Permanent Disability. This Agreement shall
terminate automatically upon death or permanent disability of Consultant. In
such event, Consultant’s estate shall receive the Monthly Compensation owed to
Consultant as of the termination date; and (ii) the Monthly Compensation for the
period beginning with the termination date and ending with the date that is two
years past the Effective Date. Such payments shall be made as soon as
practicable, but in no case later than six (6) months following Consultant’s
death or permanent disability. For purposes of this Agreement, the term
“Disability” means a medically determinable physical or mental impairment which
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months and which (i) renders Consultant unable to
engage in any substantial gainful activity; or (ii) results in the Consultant
receiving income replacement benefits for a period of not less than three
(3) months under any policy of long-term disability insurance maintained by ABD
for the benefit of its employees. Whether or not Consultant meets either of the
above conditions will be determined by ABD in its sole discretion.

 

8. Miscellaneous.

 

8.1 Waiver. The waiver of the breach of any provision of this Agreement shall
not operate or be construed as a waiver of any subsequent breach of the same or
other provision hereof.

 

6



--------------------------------------------------------------------------------

8.2 Notices. All notices and other communications under this Agreement shall be
in writing and shall be given by personal or courier delivery, facsimile or
first class mail, certified or registered with return receipt requested, and
shall be deemed to have been duly given upon receipt if personally delivered or
delivered by courier, on the date of transmission if transmitted by facsimile,
or three days after mailing if mailed, to the headquarters addresses of ABD and
GBB and the address of Consultant contained in the records of ABD at the time of
such notice. Any party may change such party’s address for notices by notice
duly given pursuant to this Section 8.2.

 

8.3 Headings. The section headings used in this Agreement are intended for
convenience of reference and shall not by themselves determine the construction
or interpretation of any provision of this Agreement.

 

8.4 Governing Law. This Agreement shall be governed by the laws of the State of
California, without regard to the choice of law provisions of California.
Consultant expressly consents to personal jurisdiction in the state and federal
courts located in California for any lawsuit arising from or relating to this
Agreement, without regard to his then-current residence or domicile.

 

8.5 Survival of Obligations. This Agreement shall be binding upon and inure to
the benefit of the executors, administrators, heirs, successors and assigns of
the parties; provided, however, that except as herein expressly provided, this
Agreement shall not be assignable either by ABD or GBB (except to an affiliate
or successor of ABD or GBB) or by the Consultant without the prior written
consent of the other parties.

 

8.6 Counterparts. This Agreement may be executed in one or more counterparts,
all of which taken together shall constitute one and the same Agreement.

 

8.7 Enforcement. If any portion of this Agreement is determined to be invalid or
unenforceable, such portion shall be adjusted, rather than voided, to achieve
the intent of the parties to the extent possible, and the remainder shall be
enforced to the maximum extent possible.

 

8.8 Arbitration. Consultant, ABD and GBB mutually agree that they will submit
all disputes arising under this Agreement or arising out of or related to
Consultant’s engagement with ABD to final and binding arbitration in Redwood
City, California, under the National Rules for the Resolution of Employment
Disputes of the American Arbitration Association (AAA Rules) or, if the parties
mutually agree, under the Employment Arbitration Rules and Procedures of JAMS.
The arbitrator selected shall have the authority to grant Consultant, ABD or GBB
all remedies otherwise available by

 

7



--------------------------------------------------------------------------------

law. Notwithstanding anything to the contrary in the AAA or JAMS Rules, the
arbitration shall provide (i) for written discovery and depositions adequate to
give the parties access to documents and witnesses that are essential to the
dispute and (ii) for a written decision by the arbitrator that includes the
essential findings and conclusions upon which the decision is based. Consultant,
ABD and GBB shall each bear his or its own costs and attorneys’ fees incurred in
conducting the arbitration, and, except in such disputes where Consultant
asserts a claim under a state or federal statute prohibiting discrimination in
employment (“a Statutory Claim”), or as otherwise required by law, shall split
equally the fees and administrative costs charged by the arbitrator and the
arbitration services. In disputes where Consultant asserts a Statutory Claim
against ABD, Consultant shall be required to pay only the arbitration filing fee
to the extent such filing fee does not exceed the fee to file a complaint in
state or federal court. ABD and/or GBB shall pay the balance of the arbitrator’s
fees and administrative costs. The prevailing party in the arbitration, as
determined by the arbitrator, shall be entitled to recover his or its reasonable
attorneys’ fees and costs, including the costs or fees charged by the arbitrator
and the arbitration service. In disputes where Consultant asserts a Statutory
Claim, reasonable attorneys’ fees shall be awarded by the arbitrator based on
the same standard as such fees would be awarded if the Statutory Claim had been
asserted in state or federal court.

 

8.9 Entire Agreement; Modifications. Except for the Non-Competition Agreement
and certain other written agreements and plans specifically referenced in this
Agreement, the terms of which are expressly incorporated herein, this Agreement
represents the entire understanding among the parties with respect to the
subject matter of this Agreement, and this Agreement supersedes any and all
prior and contemporaneous understandings, agreements, plans, and negotiations,
whether written or oral, with respect to the subject matter hereof, including,
without limitation, any understandings, agreements, or obligations respecting
any past or future compensation, bonuses, reimbursements, or other payments to
the Consultant from ABD or GBB. All modifications to the Agreement must be in
writing and signed by each of the parties hereto.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, THE PARTIES HERETO HAVE EXECUTED THIS CONSULTING AGREEMENT
AS OF THE DATE SET FORTH IN THE FIRST PARAGRAPH.

 

ABD INSURANCE AND FINANCIAL SERVICES By:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

GREATER BAY BANCORP By:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Frederick J. de Grosz

 

9